477 So. 2d 87 (1985)
Oscar LANCLOS
v.
ROCKWELL INTERNATIONAL CORPORATION, et al.
No. 85-C-1554.
Supreme Court of Louisiana.
November 1, 1985.
Denied.
WATSON, J., votes to deny believing the result is correct, but does not necessarily subscribe to the reasons given by the court of appeal.
MARCUS, J., would grant to reconsider Bell v. Jet Wheel Blast, Div. of Ervin Ind., 462 So. 2d 166 (La.1985).
BLANCHE, J., would grant to overrule Bell v. Jet Wheel Blast, and apply comparative negligence across the board wherever negligence is an issue.
LEMMON, J., would grant the writ.